Evans, Judge:
These are appeals from a finding of value made "by the appraiser of merchandise at the port of New York on importations of confectionery. Two types of confectionery are involved, one type known as “Mayfair Licorice Cake” and the other a mixed candy designated on the invoice as “Mayfair Licorice All Sorts.” The cause was originally decided by me in a decision published as Reap. Dec. 4420. From that decision an appeal was taken to a division of the court which division on June 29, 1939, remanded the cause to this court for the purpose of. passing upon the admissibility of a substitute sample offered in lieu of Exhibit 4 heretofore admitted and for all other purposes. The parties hereto having stipulated for the admission of a substitute exhibit, the same is hereby admitted and will be marked Exhibit 4 and the original Exhibit 4 being incomplete, shall be withdrawn.
I further find that the values of the merchandise as found in the original decision, viz, Reap. Dec. 4420, shall stand and that said decision shall constitute the decision upon remand.
It is so ordered. Judgment will be rendered accordingly.